Opinion issued January 14, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00859-CR
                            ———————————
                     IN RE JONATHAN ABRAM, Relator



          Original Proceeding on Petition for Writ of Habeas Corpus


                          MEMORANDUM OPINION

      Relator, Jonathan Abram, has filed a petition for “Writ of Habeas Corpus to

Set Aside, Vacate, Dismiss and Expunge the Indictment, and Release,” contending

that the indictment “does not state sufficient facts to constitute an offense against
the laws of the State of Texas.”1 For the reasons explained below, we dismiss the

petition for writ of habeas corpus for lack of jurisdiction.2

       In his petition, Relator asserts:

    • “The indictment clearly fails to set forth enough sufficient facts that would
      apprise Defendant or put the Defendant on notice of committing, which acts,
      facts or circumstances . . . would render him guilty in order that the
      Defendant’s rights not be prejudiced. . .”;

    • “The indictment wholly fails to allege on its face which Penal Code is
      charged to enable Defendant to ‘knowingly and intelligently’ plead to the
      indictment so that a judgment would become a bar to subsequent prosecution
      for the same. . .”;

    • “The indictment nowhere states the indictment was presented to the District
      Court of the county where the Grand Jury was in session. The docket is the
      only record of what happened in a criminal proceeding. . . No such record
      exists of an ‘open court’ presentation. No indictment exists as a matter of
      law.”;

    • “No evidence exists” in light of article 38.17 of the Code of Criminal
      Procedure; and

    • “[N]ew evidence [came] to light to support this issue and indictment could
      never be proven.”




1
       The underlying case is The State of Texas v. Jonathan Abram, cause number
       1572078, pending in the 178th District Court of Harris County, Texas, the
       Honorable Kelli Johnson presiding.
2
       No record was filed with the petition. Texas Rule of Appellate Procedure 52.3(k)
       requires all original proceedings to be filed with an appendix that contains, inter
       alia, “a certified or sworn copy of any order complained of, or any other document
       showing the matter complained of.” See TEX. R. APP. P. 52.3(k).
                                            2
Relator asks for this Court to “set aside, vacate, dismiss and order expungement of

the indictment” and to order relator’s “immediate release and discharge . . . from

prosecution and confinement.”

      This Court has jurisdiction to issue a writ of habeas corpus in civil contempt

cases. TEX. GOV’T CODE § 22.221(d). In criminal matters, our habeas corpus

jurisdiction is appellate only, and we do not have original habeas corpus

jurisdiction. Ex parte Denby, 627 S.W.2d 435, 435 (Tex. App.—Houston [1st

Dist.] 1981, orig. proceeding) (per curiam); see also Chavez v. State, 132 S.W.3d
509, 510 (Tex. App.—Houston [1st Dist.] 2004, no pet.) (citing TEX. GOV’T CODE

§ 22.221) (“A court of appeals does not have original habeas corpus jurisdiction in

felony cases.”).

      If the trial court had denied habeas relief to Relator after a hearing, this

Court would have jurisdiction over the appeal from that denial. Ex parte Twyman,

716 S.W.2d 951, 952 (Tex. Crim. App. 1986). We lack jurisdiction over this

attempt to seek pre-conviction habeas relief directly from this Court. In re Lozano,

No. 14–12–00049–CR, 2012 WL 274076, at *1 (Tex. App.—Houston [14th Dist.]

Jan. 31, 2012, orig. proceeding) (per curiam) (“[T]o the degree relator seeks

release from custody, relator is seeking pretrial habeas corpus relief over which

this court does not have jurisdiction.”) (citing Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 243 (Tex. Crim. App. 1991)).


                                         3
      We therefore dismiss Relator’s petition for a writ of habeas corpus for want

of jurisdiction. All pending motions filed in connection with this original

proceeding are dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4